DETAILED ACTION
Claims 1-10 are pending. Claims 1, 6 and 9 are currently amended. Claim 10 is presented as a new claim. Claims 1, 6 and 9-10 are in independent form.

New Examiner
Please note that this application has been transferred from examiner Alex Rada to examiner Robert Clarke.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding claims 1, 6 and 10, the examiner notes that only one of the automated content recognition (ACR) module and the “at least one sensor” is required. For purposes of the 101 analysis, the examiner interprets claim 1 to include the sensor. 
Also, note that the following operations of “the automated content recognition (ACR) module” and the “at least one sensor” are outside the scope of the claim because the claim is directed to “A system for calculating estimated time” and does not actively claim as part of said system the following operations: “the ACR module configured to retrieve an external data stream comprising media content in real time, compare the external data stream to the plurality of reference fingerprint media files, and identify one or more matches” and “configured to record data from a location of the live sporting event”. If Applicant intends for this subject matter to fall within the scope of the claims, the examiner suggests for these components to be actively claimed as part of the “system” of the claims. 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “play by play wagering system” in claims 1, 6 and 9-10; “automated content recognition (ACR) module” in claims 1, 6 and 10; “wager offer module” in claims 1, 6 and 9-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Specification
Amended independent claims 1, 6 and 9 include the term “terminating” - the specification fails to provide proper antecedent basis for this term. As best understood by the examiner, support for this term is found in the originally filed specification in [0070] of the published application which includes discussion about “closing” a window. Pursuant to MPEP 608.01(o), “[t]he meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import. The examiner suggests amending the specification to insert the term “terminating” to obviate this objection. Alternatively, Applicant may amend the use of the term “terminating” to be recited as “closing”.   

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 (line 8) includes, with emphasis added, “an automated content recognition (ACR) module” – this term constitutes new matter because a skilled artisan would not have understood that Applicant possessed such an invention based on the originally filed disclosure. Specifically, Applicant’s [0051] of the published application merely discloses “Automatic content recognition (ACR) is an identification technology to recognize content played on a media device or present in a media file” and “Automatic content recognition (ACR) can be integrated into the embodiments in a variety of manners” – but does not provide enough evidence that “an automated content recognition (ACR) module” was contemplated. Also, “identification technology” and the ability to “be integrated into the embodiments in a variety of manners” is not inherently “an automated content recognition (ACR) module”. 
Claims 6 and 10 include the same language at issue and are thus rejected to for the same reason.
Dependent claims 2-5 and 7-8 are rejected to for the incorporation of the above through their dependencies on claims 1 and 6, respectively.

Claim 1 (lines 24-25) includes, “restricting further user interaction with the system until initiation of a subsequent interaction window” – Applicant has not point out where this subject matter is supported, not does there appear to be sufficient written description of these elements in the application as filed. Although [0070] of the application publication discloses “closing” a window, this disclose does not provide sufficient evidence for “restricting further user interaction with the system until initiation of a subsequent interaction window”. The examiner is concerned with what such a restriction “with the system” really means, and without sufficient explanation in the specification, the examiner submits the specification provides sufficient support. 
Claims 6 and 9 includes the same language at issue and are thus rejected to for the same reason.
Dependent claims 2-5 and 7-8 are rejected to for the incorporation of the above through their dependencies on claims 1 and 6, respectively.

Claim 10 (lines 27-30) includes, “restricting, from the user device, an input selection comprising a selection of a wager in the first group” and “after restricting selection of the first group of wagers, providing the second group of wagers to the user device” – Applicant has not point out where this subject matter is supported, not does there appear to be sufficient written description of these elements in the application as filed. Although [0070] of the application publication discloses “closing” a window, this disclose does not provide sufficient evidence for elements at issue. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For certain of the following rejection, the examiner provides the following general suggestion to overcome some of these rejections: For clarity, when multiple terms have the same name but are intended to be distinct elements, clearly distinct labels, such as "first element" and "second element" should be used to make the distinct nature clear. Conversely, if the terms are to the same element, a consistent name should be used with "said" or "the" when referring back.

Claim 1 (line 3) includes “wagers” – it is unclear whether this element is the different from, or includes the “wager” already recited on line 1 of claim 1.
Claim 1 (line 4) includes “wagers” – it is unclear whether this element is the same as, or different from, the “wagers” already recited on line 3 of claim 1.
Claim 1 (line 5) includes “previous wager offers” – it is unclear whether this element includes, or is different from, the “one or more offers for wagers” already recited on line 4 of claim 1.
Claim 1 (line 7) includes “the system” – it is unclear whether this element refers to the “A system” recited on line 1 of claim 1, or the “play by play wagering system” recited on line 2 of claim 1. Clarification is requested. The examiner notes that “the system” is also recited on lines 15 and 24-25 of claim 1.
Claim 1 (line 8) includes “a database” – it is unclear if this element is the same as, or different from, the “a database” already recited on line 3 of claim 1.
Claim 1 (lines 19-20) includes “a wager” – it is unclear if this element is the same as, or different from, the “a wager” already recited on line 1 of claim 1.
Claim 1 (line 20) includes, with emphasis added, “the durations of one or more previous wager offers for similar plays” – there is insufficient antecedent basis for this element.
Claim 1 (line 22) includes “an estimated amount of time remaining to place the wager” – it is unclear whether this element is the same as, or different from, the “an estimated time remaining to place a wager” recited in line 1 of claim 1.
Dependent claims 2-5 are rejected to for the incorporation of the above through their dependencies on claim 1.

Claim 3 includes “the prediction” - there is insufficient antecedent basis for this element.

Claim 6 (line 3) includes “wagers” – it is unclear whether this element is different from, or includes, the “wager” already recited on line 1 of claim 6.
Claim 6 (line 4) includes “single plays” – it is unclear whether this element is different from, or includes, the “play” already recited on line 2 of claim 6.
Claim 6 (line 13) includes “at least one sensor” – it is unclear whether this element is the same as, or different from, the “at least one sensor” already recited on line 11 of claim 6.
Claim 6 (line 15) includes “wagers” – it is unclear whether this element is the same as, or different from, the “wagers” already recited on line 3 of claim 6.
Claim 6 (line 16) includes “an estimated time remaining to place a wager” - it is unclear whether this element is the same as, or different from, the “estimated time remaining to place a wager” already recited on line 1 of claim 6.
Claim 6 (line 19) includes “an estimated time remaining to place a wager” - it is unclear whether this element is the same as, or different from, the “estimated time remaining to place a wager” already recited on line 1 of claim 6.
Claim 6 (lines 22-23) include “a current interaction window” – it is unclear whether this element is the same as, or different from, the “wager window” recited on line 14 of claim 6. To overcome this rejection, the examiner suggests to amend “a current interaction window” to “the wager window”.
Dependent claims 7-8 are rejected to for the incorporation of the above through their dependencies on claim 6.

Claim 9 (line 3) includes “wagers” – it is unclear whether this element is different from, or includes, the “wager” already recited on line 1 of claim 9. The examiner notes that “wagers” is also recited on line 4 and this element provides the same issue as well as confusion about whether it’s the same as, or different from the “wagers” recited on line 3.
Claim 9 (line 5) includes “wager offers” – it is unclear whether this element is the same as, or different from, the “offers for wagers” already recited on line 4.
Claim 9 (line 10) includes “the system” – it is unclear whether this element refers to the “A system” recited on line 1 or the “play by play wagering system” recited on line 2.
Claim 9 (line 14) includes “an amount of time remaining to place a wager” - it is unclear whether this element is the same as, or different from, the “time remaining to place a wager” recited on line 1.
Claim 9 (line 15) includes “the durations” - there is insufficient antecedent basis for this element.

Claim 10 (line 3) includes “wagers” - it is unclear whether this element is different from, or includes, the “wager” already recited on line 1. The examiner notes that “wagers” is also recited on line 4 and this element provides the same issue as well as confusion about whether it’s the same as, or different from the “wagers” recited on line 3.
Claim 10 (line 5) includes “wager offers” – it is unclear whether this element is the same as, or different from, the “offers for wagers” already recited on line 4.
Claim 10 (line 19) includes “the first selection of wagers” – there is insufficient antecedent basis for this element.
Claim 10 (line 24) includes “a wager” – it is unclear whether this element is the same as, or different from, the “a wager” already recited on line 1.
Claim 10 (line 24) includes “the durations” - there is insufficient antecedent basis for this element.

Claim limitation “play by play wagering system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure for performing the entire claimed functions of the ACR module and to clearly link the structure to the functions. Specifically, the disclosure is devoid of any structure that performs the functions in the claims, and no association between the structure and the functions can be found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “an automated content recognition (ACR) module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure for performing the entire claimed functions of the ACR module and to clearly link the structure to the functions. Specifically, the disclosure is devoid of any structure that performs the functions in the claims, and no association between the structure and the functions can be found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “wager offer module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure for performing the entire claimed functions of the ACR module and to clearly link the structure to the functions. Specifically, the disclosure is devoid of any structure that performs the functions in the claims, and no association between the structure and the functions can be found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites:
A system for calculating estimated time remaining to place a wager on a play on a play by play wagering system, comprising: 
a database storing wagers of a play by play wagering game during a live sporting event, [the examiner submits that the foregoing elements comprise: (a) a certain method of organizing human activity because these elements constitute managing personal behavior or relationships or interactions between people; and (b) a mental process because these elements constitute a concept the can be performed in the human mind] the database further storing durations of one or more offers for wagers, [the examiner submits that the foregoing elements comprise: (a) a certain method of organizing human activity because these elements constitute managing personal behavior or relationships or interactions between people; and (b) a mental process because these elements constitute a concept the can be performed in the human mind]
a historical play database containing data about previous wager offers; and [the examiner submits that the foregoing elements comprise: (a) a certain method of organizing human activity because these elements constitute managing personal behavior or relationships or interactions between people; and (b) a mental process because these elements constitute a concept the can be performed in the human mind]
a wager offer module; 
wherein the system is configured to interface with at least one of: 
an automated content recognition (ACR) module and a database comprising a media library comprising a plurality of reference fingerprint media files, the ACR module configured to retrieve an external data stream comprising media content in real time, compare the external data stream to the plurality of reference fingerprint media files, and identify one or more matches; or [for purposes of the 101 analysis, the examiner interest the claim as requiring the sensor and not the ACR module]
at least one sensor, said sensor comprising at least one physical sensor disposed at the live sporting event and configured to record data from a location of the live sporting event; and [the examiner submits that the foregoing elements comprise: (a) a certain method of organizing human activity because these elements constitute managing personal behavior or relationships or interactions between people; and (b) a mental process because these elements constitute a concept the can be performed in the human mind. Note, as discussed above, this function falls outside of the scope of the claim.]
wherein the system is configured to perform, with a processor, steps of: 
detecting, with the at least one of the ACR module or the at least one sensor, in the live sporting event, at least one indicator of an end of a wagering time; [the examiner submits that the foregoing elements comprise: (a) a certain method of organizing human activity because these elements constitute managing personal behavior or relationships or interactions between people; and (b) a mental process because these elements constitute a concept the can be performed in the human mind]
estimating, with the wager offer module, from an occurrence of the at least one indicator detected by the ACR module or the at least one sensor, an amount of time remaining to place a wager on a next play based on the durations of one or more previous wager offers for similar plays; and [the examiner submits that the foregoing elements comprise: (a) a certain method of organizing human activity because these elements constitute managing personal behavior or relationships or interactions between people; and (b) a mental process because these elements constitute a concept the can be performed in the human mind]
upon occurrence of the earlier of an end of an estimated amount of time remaining to place the wager on the next play and an actual amount of time remaining to place the wager on the next play, terminating a current interaction window and restricting further user interaction with the system until initiation of a subsequent interaction window. [the examiner submits that the foregoing elements comprise: (a) a certain method of organizing human activity because these elements constitute managing personal behavior or relationships or interactions between people; and (b) a mental process because these elements constitute a concept the can be performed in the human mind]

For the following reasons, this judicial exception is not integrated into a practical application. First, each of the above elements recited above that are not underlined constitute additional elements. 
The examiner submits that each of the following additional elements merely includes instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to implement the abstract idea: database, historical play database, wager offer module, system, and processor.
The claim recites the additional element of "at least one sensor" that performs the recording step. The recording by the at least one sensor is recited at a high level of generality and merely automates the recording step, therefore acting as a generic computer to perform the abstract idea. The at least one sensor is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The additional limitation is no more than mere instructions to apply the exception using a computer (the at least one sensor).
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Looking at the elements as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons discussed above with respect to the conclusion that the additional elements do not integrate the abstract idea into a practical application. 

Claim 6 recites: 
A system for displaying estimated time remaining to place a wager on a play on a real time sports wagering platform, comprising executing on a processor the steps of: 
during the play of a live sporting event, displaying a wagering game on which wagers on single plays can be made; [the examiner submits that the foregoing elements comprise: (a) a certain method of organizing human activity because these elements constitute managing personal behavior or relationships or interactions between people; and (b) a mental process because these elements constitute a concept the can be performed in the human mind]
interfacing with at least one of: 
an automated content recognition (ACR) module and a database comprising a media library comprising a plurality of reference fingerprint media files, the ACR module configured to retrieve an external data stream comprising media content in real time, compare the external data stream to the plurality of reference fingerprint media files, and identify one or more matches; or [for purposes of the 101 analysis, the examiner interest the claim as requiring the sensor and not the ACR module]
at least one sensor, said sensor comprising at least one physical sensor disposed at the live sporting event and configured to record data from a location of the live sporting event; and [the examiner submits that the foregoing elements comprise: (a) a certain method of organizing human activity because these elements constitute managing personal behavior or relationships or interactions between people; and (b) a mental process because these elements constitute a concept the can be performed in the human mind. Note, as discussed above, this function falls outside of the scope of the claim.]
identifying, based on the ACR module or at least one sensor, an end of a play, and beginning a wager window; [the examiner submits that the foregoing elements comprise: (a) a certain method of organizing human activity because these elements constitute managing personal behavior or relationships or interactions between people; and (b) a mental process because these elements constitute a concept the can be performed in the human mind]
displaying one or more available wagers during the wager window; [the examiner submits that the foregoing elements comprise: (a) a certain method of organizing human activity because these elements constitute managing personal behavior or relationships or interactions between people; and (b) a mental process because these elements constitute a concept the can be performed in the human mind]
retrieving, from a wager offer module, an estimated time remaining to place a wager on a next play based on one or more durations of one or more previous wager offers for similar plays and based on at least one detected event; [the examiner submits that the foregoing elements comprise: (a) a certain method of organizing human activity because these elements constitute managing personal behavior or relationships or interactions between people; and (b) a mental process because these elements constitute a concept the can be performed in the human mind]
displaying indicia related to an estimated time remaining to place a wager on the one or more available wagers; and [the examiner submits that the foregoing elements comprise: (a) a certain method of organizing human activity because these elements constitute managing personal behavior or relationships or interactions between people; and (b) a mental process because these elements constitute a concept the can be performed in the human mind]
upon occurrence of the earlier of an end of the estimated time remaining to place the wager and an actual amount of time remaining to place the wager on the next play, terminating a current interaction window and restricting further user interaction with the system until initiation of a subsequent interaction window. [the examiner submits that the foregoing elements comprise: (a) a certain method of organizing human activity because these elements constitute managing personal behavior or relationships or interactions between people; and (b) a mental process because these elements constitute a concept the can be performed in the human mind]

For the following reasons, this judicial exception is not integrated into a practical application. First, each of the above elements recited above that are not underlined constitute additional elements. 
The examiner submits that each of the following additional elements merely includes instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to implement the abstract idea wager offer module, system, and processor.
The claim recites the additional element of "at least one sensor" that performs the recording step. The recording by the at least one sensor is recited at a high level of generality and merely automates the recording step, therefore acting as a generic computer to perform the abstract idea. The at least one sensor is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The additional limitation is no more than mere instructions to apply the exception using a computer (the at least one sensor).
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Looking at the elements as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons discussed above with respect to the conclusion that the additional elements do not integrate the abstract idea into a practical application. 


Claim 9 recites:
A system for calculating estimated time remaining to place a wager on a play on a play by play wagering system, comprising: 
a database storing wagers of a play by play wagering game during a live sporting event, [the examiner submits that the foregoing elements comprise: (a) a certain method of organizing human activity because these elements constitute managing personal behavior or relationships or interactions between people; and (b) a mental process because these elements constitute a concept the can be performed in the human mind]the database further storing durations of one or more offers for wagers, [the examiner submits that the foregoing elements comprise: (a) a certain method of organizing human activity because these elements constitute managing personal behavior or relationships or interactions between people; and (b) a mental process because these elements constitute a concept the can be performed in the human mind]
a historical play database containing data about previous wager offers; [the examiner submits that the foregoing elements comprise: (a) a certain method of organizing human activity because these elements constitute managing personal behavior or relationships or interactions between people; and (b) a mental process because these elements constitute a concept the can be performed in the human mind]and 
a wager offer module; 
wherein the system is configured to interface with at least one sensor, said sensor comprising at least one physical sensor disposed at the live sporting event and configured to record data from a location of the live sporting event; and 
wherein the system is configured to perform, with a processor, steps of: 
detecting, with the at least one sensor, in the live sporting event, at least one indicator of an end of a wagering time; [the examiner submits that the foregoing elements comprise: (a) a certain method of organizing human activity because these elements constitute managing personal behavior or relationships or interactions between people; and (b) a mental process because these elements constitute a concept the can be performed in the human mind]
estimating, with the wager offer module, from an occurrence of the at least one indicator detected by the at least one sensor, an amount of time remaining to place a wager on a next play based on the durations of one or more previous wager offers for similar plays;  [the examiner submits that the foregoing elements comprise: (a) a certain method of organizing human activity because these elements constitute managing personal behavior or relationships or interactions between people; and (b) a mental process because these elements constitute a concept the can be performed in the human mind]
displaying indicia related to an estimated time remaining to place a wager on the one or more available wagers to one or more wagering devices based on geolocation identification; and [the examiner submits that the foregoing elements comprise: (a) a certain method of organizing human activity because these elements constitute managing personal behavior or relationships or interactions between people; and (b) a mental process because these elements constitute a concept the can be performed in the human mind]
upon occurrence of the earlier of an end of the estimated amount of time remaining to place the wager on the next play and an actual amount of time remaining to place the wager on the next play, terminating a current interaction window and restricting further user interaction with the system until initiation of a subsequent interaction window. [the examiner submits that the foregoing elements comprise: (a) a certain method of organizing human activity because these elements constitute managing personal behavior or relationships or interactions between people; and (b) a mental process because these elements constitute a concept the can be performed in the human mind]
For the following reasons, this judicial exception is not integrated into a practical application. First, each of the above elements recited above that are not underlined constitute additional elements. 
The examiner submits that each of the following additional elements merely includes instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to implement the abstract idea: database, historical play database, wager offer module, system, processor, and one or more wagering devices.
The claim recites the additional element of "at least one sensor" that performs the recording step. The recording by the at least one sensor is recited at a high level of generality and merely automates the recording step, therefore acting as a generic computer to perform the abstract idea. The at least one sensor is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The additional limitation is no more than mere instructions to apply the exception using a computer (the at least one sensor).
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Looking at the elements as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons discussed above with respect to the conclusion that the additional elements do not integrate the abstract idea into a practical application. 

Claim 10 recites: 
A system for calculating estimated time remaining to place a wager on a play on a play by play wagering system, comprising: 
a database storing a plurality of wagers of a play by play wagering game during a live sporting event, [the examiner submits that the foregoing elements comprise: (a) a certain method of organizing human activity because these elements constitute managing personal behavior or relationships or interactions between people; and (b) a mental process because these elements constitute a concept the can be performed in the human mind] the database further storing durations of one or more offers for wagers, [the examiner submits that the foregoing elements comprise: (a) a certain method of organizing human activity because these elements constitute managing personal behavior or relationships or interactions between people; and (b) a mental process because these elements constitute a concept the can be performed in the human mind]
a historical play database containing data about previous wager offers; and [the examiner submits that the foregoing elements comprise: (a) a certain method of organizing human activity because these elements constitute managing personal behavior or relationships or interactions between people; and (b) a mental process because these elements constitute a concept the can be performed in the human mind]
a wager offer module, configured to provide, to a user device, the plurality of wagers stored in the database, including a first group of wagers and a second group of wagers different from the first group; [the examiner submits that the foregoing elements comprise: (a) a certain method of organizing human activity because these elements constitute managing personal behavior or relationships or interactions between people; and (b) a mental process because these elements constitute a concept the can be performed in the human mind]
wherein the system is configured to interface with at least one of: an automated content recognition (ACR) module and a database comprising a media library comprising a plurality of reference fingerprint media files, the ACR module configured to retrieve an external data stream comprising media content in real time, compare the external data stream to the plurality of reference fingerprint media files, and identify one or more matches; or [for purposes of the 101 analysis, the examiner interest the claim as requiring the sensor and not the ACR module]
at least one sensor, said sensor comprising at least one physical sensor disposed at the live sporting event and configured to record data from a location of the live sporting event; and [the examiner submits that the foregoing elements comprise: (a) a certain method of organizing human activity because these elements constitute managing personal behavior or relationships or interactions between people; and (b) a mental process because these elements constitute a concept the can be performed in the human mind. Note, as discussed above, this function falls outside of the scope of the claim.]
wherein the system is configured to perform, with a processor, steps of: 
providing, to the user device, the first selection of wagers; [the examiner submits that the foregoing elements comprise: (a) a certain method of organizing human activity because these elements constitute managing personal behavior or relationships or interactions between people; and (b) a mental process because these elements constitute a concept the can be performed in the human mind]
detecting, with the at least one of the ACR module or the at least one sensor, in the live sporting event, at least one indicator of an end of a wagering time; [the examiner submits that the foregoing elements comprise: (a) a certain method of organizing human activity because these elements constitute managing personal behavior or relationships or interactions between people; and (b) a mental process because these elements constitute a concept the can be performed in the human mind]
estimating, with the wager offer module, from an occurrence of the at least one indicator detected by the ACR module or the at least one sensor, an estimated amount of time remaining to place a wager on a next play based on the durations of one or more previous wager offers for similar plays; [the examiner submits that the foregoing elements comprise: (a) a certain method of organizing human activity because these elements constitute managing personal behavior or relationships or interactions between people; and (b) a mental process because these elements constitute a concept the can be performed in the human mind]
providing, to the user device, the estimated amount of time; [the examiner submits that the foregoing elements comprise: (a) a certain method of organizing human activity because these elements constitute managing personal behavior or relationships or interactions between people; and (b) a mental process because these elements constitute a concept the can be performed in the human mind]
restricting, from the user device, an input selection comprising a selection of a wager in the first group; and [the examiner submits that the foregoing elements comprise: (a) a certain method of organizing human activity because these elements constitute managing personal behavior or relationships or interactions between people; and (b) a mental process because these elements constitute a concept the can be performed in the human mind]
after restricting selection of the first group of wagers, providing the second group of wagers to the user device. [the examiner submits that the foregoing elements comprise: (a) a certain method of organizing human activity because these elements constitute managing personal behavior or relationships or interactions between people; and (b) a mental process because these elements constitute a concept the can be performed in the human mind]
For the following reasons, this judicial exception is not integrated into a practical application. First, each of the above elements recited above that are not underlined constitute additional elements. 
The examiner submits that each of the following additional elements merely includes instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to implement the abstract idea: database, historical play database, wager offer module, user device, and processor.
The claim recites the additional element of "at least one sensor" that performs the recording step. The recording by the at least one sensor is recited at a high level of generality and merely automates the recording step, therefore acting as a generic computer to perform the abstract idea. The at least one sensor is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The additional limitation is no more than mere instructions to apply the exception using a computer (the at least one sensor).
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Looking at the elements as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons discussed above with respect to the conclusion that the additional elements do not integrate the abstract idea into a practical application. 

The dependent claims merely include limitations that either further define the abstract idea or amount to no more than instructions to implement the abstract idea on a computer, or use a computer as tool to perform the abstract idea. Taken alone, the additional elements do not integrate the abstract idea into a practical application. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. For example, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

Response to Amendments/Arguments
Regarding the 35 USC 101 rejections, Applicant’s amendments and arguments have been fully considered and a number of the arguments are deemed persuasive. However, upon reconsideration, it is the opinion of the new examiner that the 101 rejections are appropriate for reasons that are different from how the previous examiner analyzed the 101 rejections. Because some of the updated analysis was not necessarily necessitated by the amendments, the examiner has made this action non-final in order to provide a fair opportunity for the applicant to respond to the new examiners updated analysis. The examiner respectfully disagrees with Applicant’s arguments for the detailed reasons set forth above under the 35 USC 101 rejections. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T CLARKE JR whose telephone number is (303)297-4757. The examiner can normally be reached Monday-Friday: 9:00-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T CLARKE  JR/Primary Examiner, Art Unit 3715